Case 5:19-cv-00257-SMH-MLH Document 9 Filed 05/13/19 Page 1 of 5 PageID #: 34



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


 LADARIAN KORDELL JACKSON                               CIVIL ACTION NO. 5:19-CV-00257

 VERUS                                                  JUDGE TERRY A. DOUGHTY

 WARE YOUTH CENTER, DARQWIEZ                            MAGISTRATE JUDGE MARK L.
 MURPHY, AND RAYMOND LLOYD                               HORNSBY



                       ANSWER TO COMPLAINT FOR DAMAGES
       NOW INTO COURT, through undersigned counsel, come Ware Youth Center, Darqwiez

Murphy and Raymond Lloyd, defendants herein, who for the purposes of responding to plaintiff’s

Complaint for Damages provide the following:

                                        FIRST DEFENSE

       Plaintiff has failed to state a cause of action against these defendants.

                                       SECOND DEFENSE

       Defendants Murphy and Lloyd are entitled to Qualified Immunity.

                                        THIRD DEFENSE

       The incident sued upon was caused by the fault or negligence of plaintiff himself or others

for whom these defendants have no responsibility.

                                       FOURTH DEFENSE
       The damages claimed by plaintiff were the result of events or conditions which pre-existed

the sued upon event or are unrelated to the sued upon event.

                                        FIFTH DEFENSE

       Plaintiff has failed to mitigate his damages.

                                        SIXTH DEFENSE

       Defendants are entitled to a set off or credit for any other insurance or payments that may
be available or may have been made to plaintiff.
Case 5:19-cv-00257-SMH-MLH Document 9 Filed 05/13/19 Page 2 of 5 PageID #: 35




                                       SEVENTH DEFENSE

        Plaintiff’s claims are prescribed.

                                        EIGHTH DEFENSE

        Defendants are entitled to a set off or credit for any other insurance or payments that may

be available or may have been made to plaintiff. And now answering the individual paragraphs of

the complaint, defendants offer the following:



                                                 1.

        The allegations of Paragraph 1 call for a legal conclusion and requires no answer of these

defendants.

                                                 2.

        The allegations of Paragraph 2 are denied for lack of sufficient information upon which

to justify a belief.

                                                 3.

        The allegations of Paragraph 3 are admitted only as to the status of the defendant.

                                                 4.

        The allegations of Paragraph 4 are admitted only as to the status of the defendants as

employees of Ware Youth Center.

                                                 5.

        The allegations of Paragraph 5 are admitted only that plaintiff was incarcerated at Ware

Youth Center.

                                                 6.

        The allegations of Paragraph 6 are denied.

                                                 7.

        The allegations of Paragraph 7 are denied.
                                                 8.

        The allegations of Paragraph 8 are denied.
                                                 2
Case 5:19-cv-00257-SMH-MLH Document 9 Filed 05/13/19 Page 3 of 5 PageID #: 36




                                                9.

        The allegations of Paragraph 9 are denied.

                                               10.

        The allegations of Paragraph 10 are denied for lack of sufficient information upon which

to justify a belief.

                                               11.

        The allegations of Paragraph 11 are denied for lack of sufficient information upon which

to justify a belief.

                                               12.

        The allegations of Paragraph 12 are denied.

                                               13.

        The allegations of Paragraph 13 are denied.

                                               14.

        The allegations of Paragraph 14 call for a legal conclusion and defendants deny that such

events took place.

                                               15.

        The allegations of Paragraph 15 call for a legal conclusion and defendants deny that such

events took place.

                                               16.

        The allegations of Paragraph 16 call for a legal conclusion and defendants deny that such

events took place.

                                               17.

        The allegations of Paragraph 17 are denied for lack of sufficient information upon which

to justify a belief.

                                               18.
        The allegations of Paragraph 18 are denied.


                                                3
Case 5:19-cv-00257-SMH-MLH Document 9 Filed 05/13/19 Page 4 of 5 PageID #: 37




                                                19.

       The allegations of Paragraph 19 are denied.

                                                20.

       The allegations of Paragraph 20 are denied.

                                                21.

       The allegations of Paragraph 21 call for a legal conclusion and requires no answer of these

defendants and are denied as written.

                                                22.

       The allegations of Paragraph 22 are denied.

                                                23.

       The allegations of Paragraph 23 are denied.

                                                24.

       The allegations of Paragraph 24 require no answer of these defendants.

                                                25.

       The allegations contained in plaintiff’s prayer for relief require no answer of these

defendants, but in an abundance of caution, any such allegations are denied.

                                                26.

       And now for further answer, in addition to the defenses set forth above, defendants assert

the following affirmative defenses:

       (a)     The incident and/or injuries alleged in plaintiff’s Complaint was caused by
               or contributed to by acts of God, third persons over whom these defendants
               have no control and for whom these defendants have no responsibility
               and/or by the plaintiff himself, all of which serve to reduce or bar any
               recovery by plaintiff;

       (b)     The plaintiff’s actions or inactions caused or contributed to the alleged
               accident and the alleged injuries such that plaintiff’s comparative fault will
               act as a bar or reduction to any recovery;

       (c)     Plaintiff has failed to mitigate his damages;



                                                 4
Case 5:19-cv-00257-SMH-MLH Document 9 Filed 05/13/19 Page 5 of 5 PageID #: 38



        (d)      Defendants assert that they are entitled to all statutory defenses, limitations
                 of liability and immunities available under the law including but not limited
                 to La. R.S. 9:2798.1, et seq., La. R.S. 9:2800, et seq. and La. R.S. 13:5101,
                 et seq.; and

        (e)      Plaintiff has failed to state a cause of action;

        (f)      Plaintiff’s claims are prescribed;

        (g)      Defendants Murphy and Lloyd are entitled to Qualified Immunity;

        (h)      Any allegations not admitted are denied.

        WHEREFORE, defendants pray that this answer be deemed good and sufficient and that

after due proceedings are had, there be judgment in their favor dismissing plaintiffs’ claims with

prejudice and at plaintiffs’ cost. Defendants further pray for all equitable relief to which it may be

entitled.

                                                 Respectfully submitted:

                                                 /s/ Gregory A. Grefer__________________
                                                 GREGORY A. GREFER (Bar No. 22067)
                                                 MARICLE & ASSOCIATES
                                                 #1 Sanctuary Blvd., Suite 202
                                                 Mandeville, Louisiana 70471
                                                 Telephone: (985) 727-5021
                                                 Facsimile: (888) 341-6954
                                                 E-mail: ggrefer@travelers.com
                                                 Attorneys for Defendants, Ware Youth Center,
                                                 Darqwiez Murphy and Raymond Lloyd

                                   CERTIFICATE OF SERVICE

        I do hereby certify that on this 13th day of May, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing
to the following:

        -     Diane Hill
              dhill2204@att.net


                                                           /s/ Gregory A. Grefer
                                                          GREGORY A. GREFER


                                                      5
